Citation Nr: 9922533	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a chronic 
respiratory disorder, to include bronchial asthma.

3.  Entitlement to service connection for a chronic seizure 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied service connection for an acquired 
psychiatric disorder to include PTSD, a chronic respiratory 
disorder to include bronchial asthma, and a chronic seizure 
disorder.  The veteran filed a timely notice of disagreement 
(NOD), and was issued a statement of the case (SOC) as to 
these claims in May 1997.  She thereafter presented testimony 
at a personal hearing before the Hearing Officer (HO) at the 
VARO in June 1997.  The HO confirmed and continued the denial 
of her psychiatric and respiratory claims by supplemental 
statement of the case (SSOC) issued in July 1997.  The RO 
received the veteran's VA Form 9, Appeal to the Board, in 
September 1997.  The veteran also offered her contentions at 
a personal hearing held by the undersigned Member of the 
Board at the local VARO in May 1999.  



REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).  Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

In this regard, the Board notes that the requirement to 
assist the veteran in obtaining available records includes 
obtaining records relating to the Social Security 
Administration's (SSA) determination that a veteran is 
disabled.  The record in this case reveals that the veteran 
is in receipt of Social Security Disability Benefits. Records 
pertaining to the award of such benefits by the SSA have not 
been associated with the record certified for appellate 
review.  Such records may be of significant probative value 
in determining whether service connection for the 
disabilities at issue may be granted.  As the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the VA should attempt to obtain 
records from other Federal agencies, including the SSA, when 
the VA has notice of the existence of such records.  Thus, 
the RO must request complete copies of the SSA records 
utilized in awarding the veteran disability benefits.

Concerning the veteran's seizure disorder claim, the Board 
observes that in November 1996, the RO denied entitlement to 
service connection on a direct basis.  The veteran thereafter 
filed a timely NOD, and was issued an SOC as to this claim in 
May 1997.  Notwithstanding, a review of her June 1997 
personal hearing testimony reveals that the veteran referred 
solely to this issue in the context of entitlement to 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) 
(the veteran's claimed "seizures" are apparently secondary 
to withdrawal from medications prescribed for her psychiatric 
disorder).  Indeed, the July 1997 HO's decision and SSOC does 
not mention the veteran's seizure disorder claim.  Rather, 
entitlement to benefits under section 1151 was formally 
denied by the RO in a February 1998 rating decision.  
Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9 (1998).  Inasmuch as the veteran has not 
formally withdrawn her seizure disorder claim, the Board 
finds that further clarification of this issue on appeal is 
absolutely necessary prior to further appellate 
consideration.

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas, supra.

Finally, the Board notes that precedent holdings of the Court 
issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Although many of 
the details of the appellant's alleged stressor experiences 
are not verified, it should be noted that in Suozzi, the 
Court expressly held that a veteran need not prove "every 
detail" of an alleged stressor.  Id. at 311.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to her claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for her claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should also be requested 
to clarify whether she is seeking 
entitlement to VA compensation for her 
claimed seizure disorder on the basis of 
direct service connection or under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999).  If the veteran is no longer 
seeking direct service connection for her 
seizure disorder, the RO should request 
that the veteran withdraw in writing that 
issue from appellate consideration in 
accordance with 38 C.F.R. § 20.204 
(1998).

3.  The RO should also contact the Social 
Security Administration, and request that 
they provide copies of the records relied 
upon in making their determination as to 
the veteran's entitlement to disability 
benefits.  The Administrative Law Judge's 
decision, if any, should also be 
provided.

4.  The RO must then re-adjudicate the 
veteran's service connection claims, with 
special attention being made to the 
additional evidence obtained or 
submitted.  Also, the RO should ensure 
that its readjudication of the PTSD claim 
includes consideration of the revised 
version of 38 C.F.R. § 3.304(f), and 
within the analytical framework provided 
by the Court in Suozzi, Cohen and Moreau, 
as alluded to above.

5.  If any of these determinations remain 
unfavorable to the veteran in any way, 
she and her attorney should be furnished 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and her attorney should be 
afforded the opportunity to respond 
thereto.

The Board reminds the veteran and her attorney that they are 
free to submit additional evidence and argument while this 
case is in remand status.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); 
and Falzone v. Brown, 8 Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purposes of the REMAND are to further develop the 
record and accord due process of law.  No action is required 
of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


